Citation Nr: 0412907	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  97-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) rating for 
prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied a compensable rating for 
prostatitis.  The veteran moved during the course of the 
appeal and his claim is now handled by the Reno, Nevada, RO.  


FINDING OF FACT

Without good cause, the veteran failed to report for 
scheduled VA examination in November 1999, after having been 
informed of the time and place of the examination and of the 
importance of the examination to his claim.


CONCLUSION OF LAW

The veteran's failure to report for VA examination requires 
that the claim for a compensable rating for prostatitis be 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in March 2004 and the discussion in the 
March 2004 Supplemental Statement of the Case (SSOC).  By 
means of these documents, the veteran was told of the 
requirements to establish an increased rating and the reasons 
for the denial of his claim.  Even though the veteran was not 
specifically asked to submit any evidence in his possession 
pertaining to the claim, he was told about the information 
and evidence needed from him, which would elicit any relevant 
evidence in his possession.  Additionally, any such error is 
harmless because in a statement received in April 2004 the 
veteran, through his representative, said that he had no 
additional evidence to submit.  See 38 U.S.C.A. § 7261(b) 
(West 2002).

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  After the issuance of the VCAA 
letter, the veteran was provided an opportunity to submit 
evidence and argument in support of his claim.  The claim was 
readjudicated in the March 2004 SSOC.  Importantly, as noted 
above, in response to the VCAA letter the veteran stated that 
all evidence was of record and asked that the case be 
forwarded to the Board.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  The disposition of his claim would not have 
been different had he received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA outpatient treatment records.  There is no 
indication of any relevant records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent a VA 
examination January 1997.  A specialist examination was 
recommended and scheduled for November 1999.  Notice of that 
examination was sent to the veteran and he was informed as to 
the importance of the examination.  He failed to report and 
did not indicate a desire to be rescheduled or submit 
evidence of good cause for not attending.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the veteran 
failed to report for scheduled examination, and it was 
reiterated that the duty to assist is not always a one-way 
street, or a blind alley; and that the veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting the claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required.

Increased rating for prostatitis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  

Service connection for prostatitis was granted in April 1974 
and a noncompensable rating has been in effect since October 
1973.  The veteran filed his current claim for an increased 
rating in December 1996.  

In conjunction with his claim, the veteran was afforded a VA 
examination in January 1997.  The examiner noted that the 
veteran was a very difficult individual to assess and felt 
that he may have prostatitis or his complaints may be 
entirely emotional.  The examiner further indicated that he 
was "not expert enough to say" and recommended a urological 
evaluation to assess any signs and symptoms.  

As a result of the foregoing assessment, the veteran was 
scheduled for a genitourinary examination in November 1999.  
A letter to his then legal custodian was mailed October 19, 
1999, emphasizing that the veteran should report for this 
examination.  However, he failed to appear and did not 
indicate any reason for not reporting.  Records show that the 
veteran was incarcerated beginning in February 2001, but not 
before that time.  In a statement received in April 2000, the 
custodian indicated that the veteran was living in the 
streets.  The RO informed the custodian in June 2000 that the 
veteran had failed to report for VA examination and requested 
that the custodian inform that RO of whether or not the 
veteran was willing to report for examination.  There was no 
reply.  

In a March 2004 supplemental statement of the case mailed to 
the veteran's most recent address of record, he was advised 
that the RO received notice of his failure to report for 
examination and of the possible adverse consequences under 
38 C.F.R. § 3.655.   In April 2004, he, through his 
representative, requested that the case be forwarded to the 
Board.

There is not sufficient medical evidence of record to 
adjudicate the veteran's claim.  The January 1997 examination 
report is more than 7 years old and the examiner indicated at 
that time that urological evaluation was warranted.  VA's 
duty to assist the veteran is not a one-way street; he also 
has an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, supra.  It is also the veteran's 
responsibility to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the part of the 
VA to turn up heaven and earth to find him.  Hyson v. Brown, 
5 Vet. App. 262, 264 (1993).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same.  38 C.F.R. § 3.326(a) (2003).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his claim for an increased rating for 
prostatitis.  Consistent with 38 C.F.R. § 3.655 (b), the 
claim must be denied.  Because the law is dispositive in this 
case, the claim must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The appeal is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



